 1   WO
 2
 3
 4                      IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
 7   Richard Brubaker, et al.,                      No. CV-10-00649-TUC-DCB
 8                 Plaintiffs,                      ORDER
 9   v.
10   City of Tucson, et al.,
11                 Defendants.
12
13         The Pretrial Order having been filed on June 28, 2019, this matter is ready for a
14   Pretrial Conference.
15         Accordingly,
16         IT IS ORDERED that a Pretrial Conference is set on Monday, September 16,
17   2019 at 10:30 a.m.
18         IT IS FURTHER ORDERED that the Pretrial Conference shall be held before the
19   Honorable David C. Bury in Courtroom 6B, Sixth Floor, Evo A. DeConcini United States
20   Courthouse, 405 W. Congress Street, Tucson, Arizona.
21         Dated this 9th day of July, 2019.
22
23
24
25
26
27
28
